NUMBER 13-06-193-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
IN RE: CALVIN G. DENCE AND EAST END
LUMBER COMPANY
 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief
 
 
                               MEMORANDUM
OPINION                                    
 
                         Before
Justices Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 




On
April 25, 2006, relators, Calvin G. Dence and East End Lumber Company, filed a
petition for writ of mandamus with this Court. 
Relators= petition for writ of mandamus asks this Court to
order the Respondents, Scarlet Swoboda, City Secretary for the City of
Victoria, Texas, and George Matthews, Victoria County Elections Administrator,
to refrain from using all ballots that have been prepared for the May 13, 2006
Election and to prepare new ballots that do not contain a vote on a referendum
on Ordinance 2006-2, adding Section 10-30 to the Victoria City Code.  In addition, relators have filed a motion for
emergency relief, asking this Court to order a stay so as to maintain the
status quo during the pendency of this original proceeding, to immediately
refrain from using all ballots that have been prepared for the May 13, 2006
Election, to prepare new ballots that do not contain a vote on a referendum on
Ordinance 2006-2, adding Section 10-30 to the Victoria City Code, and to order
respondents to file a response to relators= petition for writ of mandamus. 
The
Court, having examined and fully considered the relators= motion for emergency relief and petition for writ
of mandamus, is of the opinion that relators have not shown themselves entitled
to the relief sought and the motion for emergency relief and petition for writ
of mandamus should be denied.  See Tex. R. App. P. 52.8.  Accordingly, the motion for emergency relief
and petition for writ of mandamus are hereby DENIED. 
 
PER CURIAM
 
Memorandum
Opinion delivered and
filed this the
26th day of April, 2006.